NOYES, Circuit Judge,
(dissenting). The libelant lias a meritorious demand for the whole amount of the demurrage. The suit to enforce this demand was brought late, but it does not appear that the respondent has been thereby hindered in making defense or prejudiced in any way. The pendency of other proceedings involving similar questions may not excuse the libelants’ delay, but it tends to negative any abandonment of the claim. In view of all the facts and circumstances, I am clearly of the opinion — leaving out of consideration any statute of limitations — that laches is not shown. The essential element of laches — some actual or presumable change of circumstances rendering it inequitable to grant relief' — is lacking, and the mere delay unaffected by other circumstances is not so unreasonable as to make a stale claim.
The majority opinion does not controvert these principles, hut bars nearly all of the libelants’ just demand, by the application of the New York statute of limitations. In order to do so it holds (1) that the demand is severable and (2) that there is a limitation statute the analogy of which should be followed.
The charter party provides that demurrage shall be paid “day by day,” which probably gave a right of action for each day’s demurrage, although some of the clauses of the National Association bill of lading which are brought in by reference, are not entirely consistent with that conclusion. But while technically the libelants’ claim may have been severable, his real demand was for the demurrage due him when the delay to the vessel was over, and a court of admiralty would have viewed with disfavor separate suits for each day's delay. So I regard it as extremely doubtful whether a court of admiralty, in following the analog}' of a state statute of limitations, is under any obligation to apply it in such a technical way as to split up a just demand covering but a short period. Courts of admiralty, like courts of equity, do not adopt limitation statutes to their fullest extent when special circumstances exist: rendering such course inequitable.
Bet us assume, however, that this is a cause in which it would be proper to-apply technically a statute of limitations, if there were such a statute to follow. We are then required to look for the statute which must be one which could be availed of in an analogous action ’at law. It must he shown that there'is in the state of New York a statute of limitations which would be applicable to an action upon the contract here in question. And from the principle that all the conditions required by a statute must exist to invoke the analogy of the statute (Mobley v. Cureton, 2 S. C. 140; Perkins v. Cartmell’s Adm’r, 4 Har. [Del.] 270, 42 Am. Dec. 753; Varick v. Edwards, 1 Hoff. Ch. [N. Y.] 382 ; Newberger v. Wells & Leonard, 51 W. Va. 624, 42 S. E. 625; Crocker and Wife v. Clement’s Adm’r, 23 Ala. 296), it must also be shown, in my opinion, that the statute which a respondent can set up in admiralty is one which he could plead if sued upon the same cause at law.
In the present case it appears that while there is in this state a statute of limitations otherwise available, only foreign corporations which have complied with certain statutory provisions relating to the *758se.rvice of process can take advantage of it. Wehrenberg v. New York, etc., R. Co., 124 App. Div. 205, 108 N. Y. Supp. 704. It is not contended that this respondent has complied with these provisions and consequently it could not plead the statute of limitations if sued upon the present contract in an action at law. So far as this case is concerned there is no statute of limitations the analogy of which should be followed.
It is not a question whether we approve the construction which the New York courts have placed upon the statute. It is immaterial whether we think such interpretation arbitrary or reasonable. That construction is binding both upon the state and federal courts in an action at law (Tioga R. R. Co. v. Blossberg, etc., R. R. Co., 20 Wall. 137, 22 L,. Ed. 331), and being so binding there is no statute of limitations for a court of admiralty or equity to follow. I am unable to assent to the proposition that such a court may construe a state, statute contrary to state decisions in order to obtain a.satisfactory measure to adopt and apply. That is making the law, not following it.
The amount involved in this controversy is not large. The questions presented slightly affect the public, and they go to the remedy rather than to the right. The case belongs to a class in which I am reluctant to dissent. And yet I find myself unable to agree to the result reached by the majority here — a result which I regard as inequitable and as obtained through the erroneous application of equitable principles.
In my opinion the libelants should recover the full amount of the demurrage.